     Case: 3:19-cr-00157-WHR Doc #: 35 Filed: 07/17/20 Page: 1 of 1 PAGEID #: 81




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA                    :

                       Plaintiff                : Case No. 3:19-CR-157 (1)

                    vs.                         : HONORABLE WALTER H. RICE

Harris, Tyree                                   :

                          Defendant         :


                          ORDER AMENDING BOND CONDITIONS


 For good cause shown, the Court hereby amends the bond conditions filed in this matter on
 November 21, 2019 removing the following condition:

         1. Participate in one of the following location restriction programs and abide by all the
            requirements of the program which will include (X) Electronic Monitoring. Curfew.

 Adding:

         1. Participate in one of the following location restriction programs and abide by all the
            requirements of the program which will include (X) Global Positioning Satellite
            (GPS).
         2. Abide by the following restriction on personal association, residence, or travel: Travel
            restricted to Montgomery County.



 All other bond conditions remain in full force and effect.

                                                                               (tp - per Judge Rice authorization after his
 Date: 7/16/2020                                                              review)
                                                    __________________________________
                                                    HONORABLE WALTER H. RICE
                                                    UNITED STATES DISTRICT JUDGE
